ITEMID: 001-90718
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF CETVERTAKAS AND OTHERS v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Vladimiro Zagrebelsky
TEXT: 4. The first applicant, Mr Andrius Četvertakas, was born in 1973. The second applicant, Ms Ona-Danguolė Četvertakienė, was born in 1941. The third applicant, Mr Viktor Četvertak, was born in 1943. The applicants live in Vilnius. The second and the third applicants are parents of the first applicant.
5. In 1993 the first applicant bought part of a building, including a cellar and warehouse, and a plot of land adjacent to the building. The seller of the property, R.R., had purchased it from the local authorities.
6. In 1994 the first applicant’s neighbour, A.K., bought another flat in the same building. The privatisation agreement concluded with the local authorities stipulated that A.K. had also acquired part of the warehouse and the cellar.
7. On 18 July 1994 A.K. brought an action requesting annulment of the decisions whereby part of the land adjacent to the building had been sold to the first applicant.
8. On an unspecified date the parties brought new interlocutory claims regarding the ownership of the warehouse.
9. On 23 February 1995 the Vilnius City Third District Court granted the action of A.K. in part and ordered the local authorities to readjust the borders of the plot of land at issue.
10. On 7 November 1995 the Vilnius Regional Court quashed the decision and returned the case for examination de novo. It was established that the lower court had ruled on claims which had not been put forward by the parties and that the court had not assessed whether the rights of A.K. had been breached. Moreover, the local authority should have been invited to join the proceedings as a third party.
11. On 12 January 1996 several additional claims were brought by A.K.. The applicant submitted a new counterclaim, requesting non-pecuniary damages.
12. On 4 April 1997 the Vilnius City Third District Court dismissed the action of A.K., accepting the first applicant’s claims in part. In particular, the court declared null and void the agreement whereby A.K. had acquired half of the warehouse.
13. On 11 May 1998 the Vilnius Regional Court quashed the decision due to various procedural flaws, in particular the failure to resolve the question of the amount of the court fee to be paid. It was also noted that the lower court had failed to request certain evidence and therefore had not established certain facts relating to the property at issue. It also failed to establish whether R.R. had acquired the land from the local authority lawfully. The case was remitted to the Vilnius City Third District Court for a fresh examination.
14. On an unspecified date in 2000, A.K. brought several new claims. He requested, inter alia, that the first applicant be obliged to grant him access to the cellar in the building. On 18 May 2000 the first applicant submitted a counterclaim.
15. On 20 September 2000 the Vilnius City Third District Court granted the action of A.K. It was established that R.R. had unlawfully obtained a bigger plot of land than the one she was entitled to, thereby breaching the rights of A.K. As R.R. had had no right to sell that plot to the first applicant, the court annulled the contract between the first applicant and R.R. and ordered full restitution. The first applicant was also instructed not to obstruct access by A.K. to the cellar. The first applicant’s counterclaims regarding the warehouse were dismissed as unsubstantiated. The local authority and the first applicant appealed.
16. On 21 February 2001 the Vilnius Regional Court upheld the decision.
17. On 5 September 2001 the first applicant lodged a cassation appeal asking the Supreme Court to quash the lower court’s decision and to adopt a new decision without remitting the case for further examination.
18. On 10 October 2001 the Supreme Court dismissed the first applicant’s cassation appeal and left the lower courts’ decisions unchanged.
19. Article 30 of the Constitution stipulates:
“The person whose constitutional rights or freedoms are violated shall have the right to apply to court.”
20. The Civil Code, in force until 1 July 2001, provided:
“The person who causes damage to a natural person or to his property ... must compensate it fully, except in cases prescribed by laws...
A person who causes damage is exempted from liability if he proves that the damage was not caused through his fault.
Damage caused by lawful acts must be compensated only in cases established by law ...”
21. Article 6.272 §§ 2 and 3 of the Civil Code, in force since 1 July 2001, provides:
“2. The State shall be liable to full compensation for the damage caused by unlawful actions of a judge or the court trying a civil case, where the damage is caused through the fault of the judge himself or that of any other court official.
3. In addition to pecuniary damage, the aggrieved person shall be entitled to non-pecuniary damage.”
22. The ruling of the Constitutional Court of 19 August 2006 stipulates:
“...by virtue of the Constitution, a person has the right to claim compensation for damage caused by the unlawful actions of State institutions and agents, even if such compensation is not foreseen by law; the courts adjudicating such cases ... have the power to award appropriate compensation by directly applying the principles of the Constitution ... as well as the general principles of law, while being guided inter alia by the principle of reasonableness, etc”.
VIOLATED_ARTICLES: 6
